                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LAURIE E. DAWSON,                            )      CASE NO. 1:17-CV-2090
                                             )
                      Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
NANCY A. BERRYHILL,                          )      ORDER
    Acting Comm’r of Soc. Sec.,              )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

        On October 5, 2017, Plaintiff filed a Complaint pursuant to Title 42 U.S.C. Section 1381.

(ECF #1). This Court referred the matter to Magistrate Judge Ruiz pursuant to Local Rule

72.2(b). On November 26, 2018, the Magistrate Judge recommended that the final decision of

the Commissioner be reversed and remanded. (ECF #15). On December 4, 2018, the Defendant

filed a Response to the Report and Recommendation stating that she will not be objecting. (ECF

#16).

        Therefore, Magistrate Judge Ruiz’s Report and Recommendation is ADOPTED and the

decision of the Commissioner is reversed and the case remanded, pursuant to 42 U.S.C. § 405(g),

for further proceedings consistent with the Report and Recommendation.

        IT IS SO ORDERED.

                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: December 19, 2018
